TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00327-CV



                                Akhlaq A. Chawla, Appellant

                                               v.

        Texas Workforce Commission and Judge Technical Services, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-09-001583, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Akhlaq A. Chawla, pro se, appeals from a summary judgment granted in favor of the

Texas Workforce Commission (TWC) and Judge Technical Services, Inc. (Judge Technical). We

will affirm.


                                       BACKGROUND

               In March 2008, Judge Technical hired Chawla as a senior pipe stress engineer.

Judge Technical assigned Chawla to work on a project for a client company, Jacobs Engineering

Group, Inc. (Jacobs). Judge Technical agreed to pay Chawla $85.00 per hour to work forty hours

per week. Chawla asserts that Judge Technical also orally “guaranteed” him between twenty and

twenty-five hours of overtime work per week, but he was never given the allegedly guaranteed

overtime. Instead, he was given ten hours of overtime per week until the end of July 2008. Near

the end of July, Chawla complained to a supervisor that he was not receiving sufficient overtime.
The supervisor asked a representative of Jacobs about Chawla’s issue, and, according to Chawla,

Jacobs then had Chawla stop working overtime altogether, although at least one other worker on the

project continued to work overtime. The Jacobs representative further responded that if Chawla

was unsatisfied with the situation, he “could quit.” Chawla gave a weeks’ notice to Judge Technical

and left the job on August 8, 2008.

               In October 2008, Chawla filed a claim for unemployment insurance benefits with

the TWC. The TWC denied the claim, explaining in a letter that Chawla “had not used all of the

means for correcting the problem available through [his] employer” and that his “ reason for quitting

was not good cause connected with the work.” See Tex. Lab. Code Ann. § 207.045 (West 2006).

Chawla then filed suit against the TWC and Judge Technical in district court, seeking judicial

review of the TWC’s decision. The TWC moved for summary judgment, which the district court

granted, finding that substantial evidence supported the TWC’s decision. Chawla appeals.


                                           DISCUSSION

               Chawla contends the district court’s judgment should be reversed for two reasons:

(1) the TWC did not present substantial evidence, as a matter of law, to support the determination

that Chawla was not entitled to unemployment compensation benefits; and (2) the district court erred

in granting the TWC’s motion for summary judgment because “there existed genuine issues of

material fact” and because the motion was “unilateral” in that it was not joined by Judge Technical.

               We first address Chawla’s complaint that the TWC’s summary-judgment motion was

“unilateral.” Chawla implies that because the motion for summary judgment was filed solely by

TWC, it did not dispose of all parties to the suit. If the judgment did not dispose of all parties, it



                                                  2
would not be a final, appealable judgment, and this Court would not have jurisdiction over the

appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (stating that generally,

appeal may be taken only from final judgment, which disposes of all parties and claims); see also

Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007) (stating that unless statute specifically

authorizes interlocutory appeal, appellate courts have jurisdiction over only final judgments).

Although Judge Technical did not join the TWC’s summary-judgment motion, the sole allegation

in Chawla’s suit was that the TWC’s decision was erroneous. As such, the district court’s summary

judgment affirming the TWC’s decision disposes of the sole claim that Chawla was attempting to

assert against either appellee. Because Chawla has no separate complaint against Judge Technical,

we conclude that the summary judgment, which states “[t]his case is dismissed in its entirety as

to all claims and parties,” was a final, appealable order. Cf. Smith v. Texas Workforce Comm’n,

No. 12-11-00230-CV, 2012 Tex. App. LEXIS 4459, at *3-4 (Tex. App.—Tyler June 6, 2012, no pet.).

               We next turn to Chawla’s contention that the TWC was not entitled to summary

judgment because “there existed genuine issues of material fact.” Summary judgment is proper

when there are no disputed issues of material fact and the movant is entitled to judgment as a matter

of law. Tex. R. Civ. P. 166a(c); Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215

(Tex. 2003). We review summary judgments de novo, taking as true all evidence favorable to the

nonmovant and indulging every reasonable inference and resolving any doubts in the nonmovant’s

favor. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).

               As an initial matter, we note that trial courts review TWC decisions on unemployment

benefits by trial de novo under the substantial evidence standard. Tex. Lab. Code Ann. § 212.202(a)

(West 2006). Therefore, as Chawla’s brief acknowledges, the specific question before the district

                                                 3
court was whether the TWC proved as a matter of law that substantial evidence supported the

decision to deny Chawla unemployment benefits. See Blanchard v. Brazos Forest Prods., L.P.,

353 S.W.3d 569, 572 (Tex. App.—Fort Worth 2011, pet. denied) (citing Collingsworth Gen. Hosp. v.

Hunnicutt, 988 S.W.2d 706, 708 (Tex. 1998) (“the trial court was required to determine whether

[employer] and TWC proved as a matter of law that substantial evidence supported TWC’s

decision to deny [former employee] unemployment benefits”). Although courts review the facts when

conducting a substantial-evidence review, determining whether substantial evidence supports the

TWC’s decision is a question of law. Firemen’s & Policemen’s Civil Serv. Comm’n v. Brinkmeyer,

662 S.W.2d 953, 956-57 (Tex. 1984) (stating that, under substantial-evidence-de-novo review, “the

agency itself is the primary fact-finding body, and the question to be determined by the trial court

is strictly one of law”); Blanchard, 353 S.W.3d at 573 (observing that appeals under substantial-

evidence review are uniquely suited to summary judgment because only issue before court is

question of law); Gilder v. Meno, 926 S.W.2d 357, 365 (Tex. App.—Austin 1996, writ denied) (“the

inquiry in a substantial-evidence-de-novo review is purely a question of law”). Because the issue

presented to the district court was this question of law, the district court could not have erred in

granting summary judgment based on “genuine issues of material fact.” We overrule Chawla’s

second issue.

                In his first issue, Chawla asserts the TWC did not present substantial evidence, as a

matter of law, to support the determination that he was not entitled to unemployment compensation

benefits.1 As we have mentioned above, judicial review of the TWC’s decisions on unemployment


       1
         Chawla also asserts that “it was evident that Appellee [Judge Technical] was in violation
of Federal Equal Employment Opportunity Laws,” which Chawla also raised in response to the

                                                  4
benefits is by trial de novo under the substantial evidence standard. Under this standard, the TWC’s

action is presumed valid, and the party seeking to set aside the decision has the burden of showing

that it was not supported by substantial evidence. Mercer v. Ross, 701 S.W.2d 830, 831 (Tex. 1986).

Although substantial evidence is more than a mere scintilla, the evidence in the record may actually

preponderate against the agency’s decision and nonetheless amount to substantial evidence. See

State v. Public Util. Comm’n, 883 S.W.2d 190, 204 (Tex. 1994). This judicial review is not subject

to the administrative procedures act. Mercer, 701 S.W.2d at 831. The trial court examines whether

the evidence introduced at the trial court shows facts in existence at the time of the TWC’s decision

that reasonably support the decision. Collingsworth Gen. Hosp. v. Hunnicutt, 988 S.W.2d 706, 708

(Tex. 1998). A reviewing court may not set aside a decision of the TWC merely because the court

would have reached a different result, but may do so only if it finds that the TWC’s decision was

made without regard to the law or the facts and was therefore unreasonable, arbitrary, or capricious.

Mercer, 701 S.W.2d at 831. With these principles in mind, we will review the district court’s

summary judgment de novo to determine whether the TWC proved as a matter of law that substantial

evidence supported its decision. See Blanchard, 353 S.W.3d at 572.

               The TWC’s Determination of Payment of Unemployment Benefits stated as its reason

for denying benefits: “Our investigation found you left your last work because you believed



TWC’s motion for summary judgment. His petition for judicial review refers only to Judge
Technical’s failure to provide “equal opportunity to work overtime.” Assuming that this language
in Chawla’s petition provided fair notice that he was attempting to assert a claim under Federal
Equal Opportunity Employment Laws, Chawla did not explain in his brief or his pleadings below
how Judge Technical violated these laws, nor did he cite any authority in his brief or trial-court
pleadings to support this asserted violation. We therefore do not address any argument he may have
been attempting to assert with regard to these federal laws. See Tex. R. App. P. 38.1(i).

                                                 5
your hiring agreement had changed. You had not used all of the means for correcting the problem

available through your employer. Your reason for quitting was not good cause connected with the

work.” The TWC Appeal Tribunal affirmed, finding that Chawla claimed he was told he would be

“eligible to work approximately 20 to 25 hours of overtime each week” and that he ultimately quit

his job because he was not receiving any overtime. The Tribunal observed that section 207.045 of

the labor code disqualifies individuals who voluntarily leave employment without “good cause

connected with the work” from receiving unemployment benefits. According to the TWC, “[g]ood

cause connected with the work for leaving, as that term is used in the law of unemployment

insurance, means such cause, related to the work, as would induce a person who is genuinely

interested in retaining work to nevertheless leave the job.” In determining that Chawla did not have

good cause for leaving his work, the Tribunal relied upon one of its former decisions, in which a

claimant quit because “on two occasions, she had been promised overtime work but was not given

such work because changes in work schedules removed the necessity for it.” In that case, “[t]here

was no agreement at the time of her hiring that the claimant would be given overtime work.”

Therefore, the tribunal had determined that the fact that the employer thought he would need

overtime work, but then did not, did not constitute “good cause connected with the work” for

quitting. Based on “the spirit” of that decision, the Tribunal determined that “overtime work is based

upon the employer’s necessity to have such work performed due to its availability,” and concluded

that “since fulltime work was still available” to Chawla “at the rate of pay for which he was hired,”

resigning because he did not receive overtime did not constitute “good cause” for leaving his job.

Therefore, the Tribunal affirmed the decision to deny benefits. See Tex. Lab. Code Ann. § 207.045



                                                  6
(“An individual is disqualified for benefits if the individual left the individual’s last work voluntarily

without good cause connected with the individual’s work.”); cf. Tex. Lab. Code § 201.091(e) (West

2006) (“For purposes of this subtitle, an individual is not considered unemployed and is not eligible

to receive benefits for any benefit period during which the individual works the individual’s customary

full-time hours, regardless of the amount of wages the individual earns during the benefit period.”).

                Chawla urges that the TWC’s decision was not supported by substantial evidence

because Judge Technical did not appear or present evidence before the TWC, such that the only

evidence introduced to the trial court consisted of the documents attached to the TWC’s motion

for summary judgment and those attached to Chawla’s response. Chawla further notes that the

“Hearing CD(s)” of the TWC hearing, which the TWC cited as evidence in support of its summary

judgment motion, were not actually received by the district court.2 Chawla correctly identifies the

evidence that was before the district court: the TWC’s notes, which recorded Chawla’s assertion

that he was promised twenty to twenty-five hours of overtime per week; the TWC’s decision denying

Chawla’s claim; the Appeal Tribunal’s decision; the TWC’s Findings and Decisions of the

Commission denying Chawla’s motion for rehearing; eight of Chawla’s weekly time sheets; and

eight weekly time sheets belonging to another Judge Technical employee. He argues that these

documents did not reasonably support the TWC’s decision.


        2
           The “Hearing CD(s)” are listed as attachment 3 to the TWC’s summary-judgment motion,
but the actual exhibit was not received by the district court. We note that the TWC repeatedly cites
the page of the appellate record containing the notation “Duplicate Hearing CD(s) Akhlaq A. Chawla
#1084944,” and the TWC filed a reply brief asserting its belief that it provided a CD or CDs to the
district court and stating that the TWC “did not receive any indication from the trial court that it did
not have a copy of the hearing CD.” However, in response to correspondence from Chawla and
separate correspondence from the clerk of this Court, the district court confirmed that it did not
receive this exhibit.

                                                    7
               Although Chawla asserted that he was “guaranteed” twenty to twenty-five hours of

overtime each week, the TWC found that Chawla was told he was “eligible” for overtime in addition

to having a “flex schedule totaling 40 hours per week at $85.00 per hour.” Chawla relies upon this

Court’s opinion in Davis-Lynch, Inc. v. Texas Emp’t Comm’n, No 03-90-00170-CV, 1991 Tex. App.

LEXIS 3302 (Tex. App.—Austin July 3, 1991, no writ), to support his assertion that denying him

overtime constitutes good cause for voluntarily terminating his employment. In Davis-Lynch, the

Texas Employment Commission (now known as the Texas Workforce Commission), awarded

unemployment benefits to a former employee of Davis-Lynch, Inc., after the former employee

resigned because his hours were cut from his “usual” schedule of forty hours per week to a schedule

of thirty hours per week, effectively decreasing his pay by more than 20%. Id. at *1-2. Based on the

facts that “Davis-Lynch unilaterally reduced the hours of all its employees by 25% per week,” which

“translated into a weekly pay decrease for [the former employee] of more than 20%,” and that “the

hours/pay cut came during a time when rumors of an impending layoff were circulating,” the Court

concluded the Commission’s determination that the former employee had good cause for resigning

was not arbitrary and capricious. Id. at *9-10.

               Chawla suggests that denying him overtime was the same as cutting “his work hours

from 50 to 40, effectively reducing his salary more than 27%.” Appellees both respond by asserting

that working forty hours per week equates to “full-time work,” and they assert that Davis-Lynch is

distinguishable on the basis that the former employee in that case had his hours cut below “full-time

work,” while Chawla could have maintained “full-time” work, such that he did not have good cause

to resign. However, the Texas Unemployment Compensation Act does not define “full-time,” and

one of our sister courts has concluded:

                                                  8
       [t]here appears to be no common meaning of the term ‘full time,’ and the dictionary
       definitions do not expressly implicate the number of hours worked. See WEBSTER’S
       THIRD NEW INT ’L DICTIONARY OF THE ENGLISH LANGUAGE UNABRIDGED 919
       (1981). The adjective “full-time” is defined as “employed for or involving full time”;
       “full time,” the noun, is defined as “the amount of time considered the normal or
       standard amount for working during a given period.” Id. Texas statutes use the term
       “full time” in different ways.


In re C.P.Y., 364 S.W.3d 411, 414 (Tex. App.—Dallas 2012, no pet.); see id. at 414-15 & nn.2-4

(discussing different statutes’ uses of the term “full-time”). We therefore do not base our decision

on whether Chawla worked any particular number of hours. Instead, we look to whether substantial

evidence supports the TWC’s conclusion that limiting Chawla to working forty hours per week was

not good cause for Chawla to resign.

               Consistent with the TWC’s finding that Chawla had a “flex schedule” with optional

overtime, Chawla’s time sheets show that he worked on weekdays and worked from forty to fifty

hours per week. The time sheets for Chawla’s coworker show that the coworker worked from 38.25

to 59.25 hours per week and that in each week where his hours exceeded fifty, he worked on

Saturday. Each time sheet divides the time the employee has worked into “regular” and “overtime”

pay. The first forty hours of each work week are paid as regular pay at $85.00 per hour, with the

remainder paid as overtime at a rate of $127.50 per hour. This division between the “regular” forty

hours and “overtime” pay could reasonably support a conclusion that, unlike the situation in Davis-

Lynch, limiting Chawla to working forty hours per week did not deprive him of working his

“regular” or usual hours. The summary-judgment evidence showing that Chawla could have remained

employed for the full amount of his regular hours, but left only because he was not given continuing

opportunities to work overtime, provides more than a mere scintilla of evidence supporting the



                                                 9
TWC’s decision that Chawla did not have good cause for voluntarily leaving employment. See

Public Util. Comm’n, 883 S.W.2d at 204. Accordingly, the district court correctly determined that

substantial evidence supported the TWC’s decision. We overrule Chawla’s first issue.


                                        CONCLUSION

              Having overruled Chawla’s issues, we affirm the district court’s judgment.



                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: August 22, 2012




                                               10